Citation Nr: 1234282	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-47 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for anteroposterior ligament insufficiency and medial instability of the left knee, currently evaluated 30 percent disabling.

2.  Entitlement to service connection for an acquired psychiatric disorder (also claimed as stress disorder and depression), to include as secondary to the Veteran's service-connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS




WITNESSES AT HEARING ON APPEAL

The Veteran and R.H.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

Procedural history

The RO awarded the Veteran service connection for his left knee anteroposterior ligament insufficiency and medial instability in a March 2005 rating decision; a 30 percent disability rating was assigned, effective November 12, 2003.  Subsequently, in October 2007, the Veteran filed a claim for an increased disability rating greater than 30 percent.  The RO denied this claim in the above-referenced January 2009 rating decision.  Also in that decision, the RO denied the Veteran's service-connection claim for a stress disorder.  The Veteran disagreed with these decisions, and perfected appeals as to both issues.

In August 2010, the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.
In May 2011, the Board remanded the Veteran's claims for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the Veteran's claims in a June 2012 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

Clarification of issues on appeal

With respect to the left knee, a 30 percent disability rating is in effect for ligament insufficiency and medial instability, effective since November 12, 2003.  The Veteran also has a separate 10 percent disability rating for left knee degenerative arthritis with limitation of motion, effective November 12, 2003.  In adjudicating the Veteran's October 2007 left knee increased rating claim, the RO determined that ratings higher than 30 percent for ligament insufficiency and instability, and higher than 10 percent for arthritis with limitation of motion were not warranted.  See the RO's January 2009 rating decision.  The Veteran contacted the RO on January 22, 2009 specifically indicating disagreement only with the RO's denial of an increase greater than 30 percent for his ligament insufficiency and instability.  He did not disagree with the continued 10 percent rating for his arthritis with limitation of motion.  The Veteran duly perfected an appeal of this single left knee issue.  In this connection, the Board's adjudication of the Veteran's left knee increased rating claim is limited to the question of whether a rating greater than 30 percent may be awarded for ligament insufficiency and instability.  

With respect to the Veteran's claimed psychiatric disability, although the Veteran and his representative originally developed a service-connection claim for a stress disorder, the Board is expanding the issue to include consideration of whether the Veteran is entitled to service connection for any acquired psychiatric disorder.  The United States Court of Appeals for Veterans Claims (the Court) has recently determined that a service-connection claim for a mental health disability "must . . . be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1   (2009).

The record demonstrates that the Veteran has been diagnosed with adjustment disorder and major depressive disorder.  The Board is therefore expanding the issue on appeal at this time, and will consider whether service connection may be awarded for any acquired psychiatric disorder as instructed by the Court in Clemons. 

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record.  As discussed in further detail in the REMAND section below, the Veteran has reasonably raised the issue of TDIU during the appeal period.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and is listing the raised TDIU claim as an issue on appeal.

The Veteran's acquired psychiatric disorder claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical and lay evidence of record demonstrates that the Veteran's service-connected left knee anteroposterior ligament insufficiency and medial instability is severe in degree.  The Veteran is currently assigned a 30 percent disability rating, which is the maximum rating authorized under Diagnostic Code 5257.

2.  The evidence does not show that the Veteran's service-connected left knee ligament insufficiency and medial instability are so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 30 percent for left knee anteroposterior ligament insufficiency and medial instability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

2.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board remanded the Veteran's left knee instability claim to the agency of original jurisdiction (AOJ) for additional evidentiary development in May 2011.  In particular, the Board instructed the AOJ to contact the Veteran and request that he identify any additional medical treatment he has received for his service-connected knee disability.  The RO was to take appropriate steps to secure copies of any identified treatment reports which are not in the record on appeal, to include updated VA treatment records dated from 2009 to the present day.  The AOJ was then to readjudicate the Veteran's increased rating claim.

The AMC sent the Veteran a letter dated May 24, 2011 requesting that he send any medical reports he may have pertaining to his service-connected left knee.  The Veteran did not respond to this letter.  Significantly, the AMC did obtain the Veteran's ongoing VA treatment records dating from January 2009 to May 2012, and associated them with the Veteran's physical and electronic claims folder.  After waiting an appropriate period of time, the AMC readjudicated the Veteran's increased rating claim in the above-referenced June 2012 SSOC.

Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

The RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his increased rating claim in an April 2008 letter.  This letter included notice that the Veteran should submit evidence demonstrating that his left knee condition increased in severity.  See the April 2, 2008 VCAA letter, page 3.  Subsequently, in January 2009, the RO adjudicated the Veteran's increased rating claim in the first instance, and the Veteran filed a timely appeal as to the RO's determination.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his left knee increased rating claim. 

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, his Social Security Administration (SSA) records, his lay statements of argument, and the lay statements of his family and friends have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's appeal.

With respect to the VA examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran last appeared for a VA joint examination in October 2008.  The October 2008 examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded the Veteran's complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  

Although the Veteran's left knee was last evaluated approximately four years ago, the Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the severity of the Veteran's service-connected left knee instability.  The Veteran has not stipulated that his left knee instability has worsened in severity since his October 2008 examination, and no evidence of record submitted after October 2008 suggests that there has been a material change in the severity of such instability, which has been rated as "severe" under Diagnostic Code 5257 since the effective date of service connection in November 2003.  Thus, the Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the Veteran.  See VAOPGCPREC 11-95 [a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted]; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time]. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R.    § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issue on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative, and testified before the undersigned at an August 2010 personal hearing.  Accordingly, the Board will address the issue on appeal.   

Legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Veteran's service connected ligament insufficiency and instability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011) [knee impairment with recurrent subluxation or lateral instability].  Diagnostic Code 5257 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the disability at issue [knee instability].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Indeed, there is no evidence of ankylosis, dislocation or removal of semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 do not apply in this case.

Notably, a veteran who has instability and degenerative arthritis may receive separate ratings, provided that any separate rating must be based upon additional disability.  See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As discussed in the Introduction above, the Veteran has already been awarded a separate 10 percent disability rating for left knee arthritis with limitation of motion, effective November 12, 2003.  Although this additional rating was technically assigned under Diagnostic Code 5019 [bursitis], instead of arthritis [5003], the Board notes that, in this case, whether the Veteran's additional disability is rated under Diagnostic Code 5019 instead of Diagnostic Code 5003 is of no consequence as the rating schedule directs bursitis to be rated on limitation of motion of affected parts in the same way arthritis is rated.  Pertinently, the assignment of this separate 10 percent disability rating already includes consideration of range of motion codes for the knee, specifically Diagnostic Codes 5260 and 5261.  Because the Veteran only appealed the RO's January 2009 denial of his claim for a rating higher than 30 percent for his left knee instability, and did not appeal the RO's January 2009 denial of his claim for a rating higher than 10 percent for arthritis with limitation of motion, the Board need not consider the applicability of Diagnostic Codes 5260 and 5261 in the present inquiry.  Indeed, the only issue currently before the Board is whether the Veteran may be assigned a disability rating in excess of 30 percent for his left knee instability.

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5257.

Under Diagnostic Code 5257, the following levels of disability are included:

      Recurrent subluxation or lateral instability: 
      30 % severe; 
      20 % moderate; 
      10% slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The Board notes that words such as "slight," "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).

The Board also notes that "slight" is generally defined as "small in size, degree, or amount"; "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."; and "severe" is defined as "extremely intense."              See Webster's New World Dictionary, Third College Edition (1988), pgs. 1038, 871, and 1071.

Schedular rating

The Veteran asserts he has severe instability of the left knee, and seeks the assignment of a disability rating in excess of 30 percent for such instability.  He has submitted statements from his family and friends, as well as ongoing medical treatment records demonstrating that the Veteran must use a cane and a knee brace while walking, that his knee buckles and gives out, and that he has trouble with instability, especially when climbing stairs.  See the August 2010 hearing transcript, page 6; the March 2009 statements from the Veterans' wife and friend; the October 2008 VA examiner's report, page 3; and the Veteran's March 17, 2009 VA General Surgery Consult Response [noting that the Veteran walks with a cane due to episodic falling and left knee pain]. 

It is undisputed that the Veteran's left knee instability is severe in degree, thus warranting a 30 percent disability rating under Diagnostic Code 5257.  Unfortunately, this 30 percent rating is the maximum schedular rating under Diagnostic Code 5257 that may be assigned.  As such, an increased schedular rating cannot be assigned on a schedular basis pursuant to Diagnostic Code 5257. 

The Board notes that 38 C.F.R. §§ 4.40  and 4.45 require the Board to consider pain, swelling, weakness, and excess fatigability when demonstrating the appropriate evaluation for the veteran's disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 38 C.F.R. §§ 4.40 and 4.45 do not apply to knee disabilities which are rated under Diagnostic Code 5257.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996).  Moreover, since the Veteran is now receiving the maximum disability rating available under Diagnostic Code 5257, 38 C.F.R.         §§ 4.40  and 4.45 do not apply.  See Johnston v. Brown, 10 Vet. App.80, 85 (1997). 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran filed his claim for an increased disability rating for his left knee instability in October 2007.  Therefore, the question to be answered by the Board is whether it is factually ascertainable that any different rating should be assigned for the relevant time period under consideration, or October 2006 to the present. 

The Veteran's left knee instability has been rated 30 percent disabling for all times dating from his effective date of service connection, November 12, 2003 to the present day.  As 30 percent is the maximum allowable disability rating assignment under Diagnostic Code 5257, staged ratings are not applicable for the period under review.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  
According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected left knee ligament insufficiency and instability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the evidence demonstrates that the Veteran's left knee instability can be characterized as "severe" in grade, due to frequent episodes of giving out or buckling.  Such symptomatology is contemplated under the rating criteria for the Veteran's currently-assigned 30 percent respective rating.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.

The Board therefore has determined that referral of the Veteran's left knee instability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 30 percent for service-connected anteroposterior ligament insufficiency and medial instability of the left knee is denied.


REMAND

The Board regrets having to remand the Veteran's appeal a second time.  However, after having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the remaining issues on appeal must be remanded to ensure that the Veteran receives all consideration due to him under the law. 

Acquired psychiatric disorder

In essence, the Veteran claims that he has a current acquired psychiatric disability that was caused or aggravated by pain associated with his service-connected disabilities, which include left knee instability, rated 30 percent disabling, left knee arthritis with limitation of motion, rated 10 percent disabling, and residuals of a broken left foot, rated 10 percent disabling.  See, e.g., the Veteran's February 25, 2009 VA Psychiatric Progress Note [indicating the Veteran's report of feeling distress on account of his pain in his left knee and left lower extremity, to include thoughts of suicide].  

The Veteran appeared for a VA mental health examination in September 2009, where he was diagnosed with Major Depressive Disorder (MDD).  After reviewing the Veteran's medical history, and upon examination of the Veteran, the September 2009 VA examiner opined that the Veteran's MDD was not caused by his left knee degenerative changes and ligament damage.  By way of rationale, the examiner specified that depression was identified in his medical records only after a prior motor vehicle accident, which resulted in ongoing back pain.  The examiner acknowledged the Veteran's report that he was having "pain all over and that his mood results from pain in multiple locations," but merely concluded that the Veteran's MDD began after service, initiated by his post-service motor vehicle accident.  See the September 2009 VA examiner's report, page 10

With respect to the question of aggravation, the September 2009 VA examiner opined that the Veteran's MDD was less likely as not aggravated by left knee degenerative changes and ligament damage because his symptoms began after a post-service motor vehicle accident, and "current presentation appears less severe than initial presentation."  Id., page 11.

Although informative as to the date of onset of the Veteran's psychiatric disability, the September 2009 VA examiner's opinion does not precisely address the key question at issue in this appeal-namely, whether the Veteran's service connected disabilities were contributory factors in the development of the Veteran's psychiatric disability.  Indeed, the Veteran complained of pain in multiple locations following his motor vehicle accident at the September 2009 VA examination, but the Veteran examiner appeared to conclude that the Veteran's depression likely due to his motor vehicle accident and resulting back pain alone.  It is unclear whether the examiner actually considered whether the Veteran's left knee pain was also a contributing factor in the development of his MDD.  

Further, with respect to aggravation, the Board notes that treatment reports dated subsequent to the September 2009 VA examination suggest that the Veteran's depression has worsened since September 2009.  Indeed, a June 2011 VA Clinic Note indicates that the Veteran has been feeling "very frustrated with his chronic pain and . . . his chronic pain and his disability are also wearing down on him and his wife, and she is constantly calling him back from work because she worries that he might do something silly - - i.e., hurt himself."  The staff psychiatrist diagnosed the Veteran with MDD, recurrent, severe, and with chronic pain syndrome.  See the Veteran's June 2, 2011 VA Clinic Note.  So, while it may be true that the Veteran's MDD appeared less severe at the September 2009 VA examination than when originally presented, the subsequent medical evidence of record suggests that his MDD may have in fact worsened since that time.  No opinion of record addresses what role, if any, the Veteran's service-connected disabilities played in this apparent worsening.

Finally, since the September 2009 VA examination, the Veteran has been awarded service connection for residuals of a broken left foot.  See the RO's June 2011 rating decision.  The Veteran asserts that his acquired psychiatric disability is in fact due to the pain associated with all his service-connected disabilities.  Significantly, the September 2009 VA examiner did not evaluate the impact, if any, the Veteran's left foot disability has had on the development or progression of the Veteran's acquired psychiatric disability, if any.  

For these reasons, the Board believes a new VA examination should be scheduled so that the current nature and etiology of the Veteran's claimed acquired psychiatric disability can be adequately addressed.

TDIU

It is clear that the issue of TDIU has been reasonably raised by the record.  Indeed, at the October 2008 VA joints examination, the Veteran specifically told the examiner that he was previously employed as a brick mason, "but because of his chronic pain in his knee . . . he was unable to continue his employment as a brick mason."  See the October 2008 VA examiner's report, page 3.  Crucially, as noted in the Introduction above, the Court has held that TDIU is encompassed in an appeal of an increased rating when such is reasonably raised in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this connection, and notwithstanding the Veteran's wife's recent suggestion that the Veteran may in fact be working at this time [see the above-referenced June 2, 2011 VA Clinic Note], the issue of entitlement to TDIU should be adjudicated by the AOJ in light of the Court's decision in Rice, and in light of the fact that the issue is inextricably intertwined with service-connection claim for an acquired psychiatric disability, which the Board is also remanding.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his left knee, left foot, and psychiatric disabilities.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2.  Additionally, the RO/AMC should send the Veteran a notice letter compliant with the Veterans Claims Assistance Act of 2000 (VCAA) informing him of the criteria necessary to establish TDIU. 

3.  The RO/AMC should schedule the Veteran for a VA mental health examination to assess the nature and etiology of his current acquired psychiatric disability.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should provide opinions, with supporting rationale, as to the following questions:

a.) Is it as likely as not (50 percent or better probability) that the Veteran has a current acquired psychiatric disability that was caused at least in part by his service-connected disabilities, to include left knee ligament insufficiency and medial instability, left knee arthritis with limitation of motion, and residuals of a left foot fracture, either individually or in combination with each other?

b.) Is it as likely as not that the Veteran has a current acquired psychiatric disability that was aggravated beyond its normal progression by his other service-connected disabilities, to include left knee ligament insufficiency and medial instability, left knee arthritis with limitation of motion, and residuals of a left foot fracture, either individually or in combination with each other?

The examiner is informed that "aggravation" is defined for compensation purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered.  

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the record and adjudicate the Veteran's service-connection claim for an acquired psychiatric disability, and his claim for TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


